DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on September 2, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed March 8, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann US 5458165 in view of Unwin et al., AU2007100879 and Anderson US 4722463.
Regarding claims 1, 5-10, Liebmann teaches an apparatus for releasing gas into a liquid housed in a container, wherein the apparatus comprises a gas assembly including a source of 
Liebmann teaches the gas release membrane can further comprises desired attachments (Figs 3-6, 9; col. 8, lines 5-20; col. 15, line 48-55; col. 9, lines 24-35) but does not expressly disclose the assembly to comprise a float as claimed or wherein the gas release membrane extends or partially extends between the gas assembly and the float. 
Unwin teaches a barrier member comprising a buoyant disc floating on the surface of wine in a tank which “minimized the rate at which particular gases in the head space, such as oxygen, can dissolve into the wine via the free surface. The buoyant disc acts as a barrier member which can also have tailored gas permeability suitably at the levels already described to enable controlled oxygen permeation into a tank made from impermeable material, such as Stainless Steel” (page 12, lines 20-35) and wherein the float comprises tags “to assist with allowing the barrier member to be correctly located in the container in contact with the wine initially and to be removed after the container has been emptied (page 11, lines 20-35) and a peripheral flange which encompasses (claim 7) “laterally extending fins” (Figure 5). Unwin further teaches, “when used in the main body of a tank as is shown in Figure 4 CO2 can be added into the head space to protect the small area of exposed wine around the perimeter of the added barrier member. As gas dissolves into, liquid at a rate directly proportional to the exposed surface area, re-charging the head space with CO 2 only needs to be done very infrequently when a barrier member is used” (page 13, lines 15-20).

Anderson teaches an apparatus having a float at the end of an air inlet tube (flexible) (Fig 3; col. 3, line 68). Thus, it would have been an obvious choice to design the gas assembly of Liebmann with the gas release membrane extending or partially extending between the gas assembly and the float.  It is also noted that Liebmann teaches multiple connections having multiple gas release members (Figure 5; col. 9, lines 25-40) and it would have been obvious to one to attach the float along any area of the elongated tube.
Regarding claim 2, claim 1 is applied as stated above. Modified Liebmann teaches wherein the source of compressed gas is adapted to be provided outside the container, and the float and at least part of the gas release membrane are adapted to be housed within the container (see Liebmann and Unwin citations above).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann US 5458165 in view of Unwin et al., AU2007100879 and Anderson US 4722463 and Brown et al., US 2014/0154380.
Regarding 11, modified Liebmann teaches an apparatus as required for claim 1 and does not expressly recite wherein the gas is infused with one or more flavors or aromas.
Brown teaches a producing aroma enhanced gas for use in beverages wherein gas is infused with aroma [0007-009] and “adds just the right aroma benefit to the beverage…[and] will release the desired amount of aroma to be pleasant to the consumer’s olfactory senses” [0070]. One would have been motivated to modify the gas used in the invention of modified Liebmann by infusing the gas with aroma to enhance/provide a pleasant smelling product.

Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the connector tube of Liebmann is not a gas release membrane and is not adapted to release gas into the liquid, as required by claim 1; however, Libemann teaches, “gas which is transmitted through a tube to below the level of a liquid contained in a vessel” (col. 6, line 42). Thus, the tube of Liebmann is a gas release membrane adapted to release gas into the liquid and the tube of modified Liebmann would extend between the gas assembly and a float, as required by the language of claim 1. The present claim language is extremely broad and non-limiting and thereby encompasses the teaching of Liebmann.  According to the instant specification (at least at page 2, line 15) the membrane can be a tube.
Applicant argues the float of Unwin (and Anderson) does not “ascend and descend”, as required by claim 1; however, it is noted that the present claim does not require or associate any degree of ascending and descending to the float (i.e., completely or partially ascend/descend), therefore, any tilting/rocking/bobbing movement of the float would be considered “ascend and descend”. As the liquid moves, some portion of the float would at least partially ascend and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            

/DONALD R SPAMER/            Primary Examiner, Art Unit 1799